Citation Nr: 0843032	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-10 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
coronary artery disease (claimed as cardiac problems), to 
include as secondary to service-connected type II diabetes, 
and if so, whether service connection is warranted for the 
claimed disability.

2.  Entitlement to service connection for hypertension as 
secondary to service-connected type II diabetes.

3.  Entitlement to service connection for peripheral vascular 
disease, status post-bilateral femoral artery stent 
placements, as secondary to service-connected type II 
diabetes.

4.  Entitlement to service connection for a skin disorder as 
secondary to herbicide (Agent Orange) exposure.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1970 to 
August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Detroit, Michigan. 

The veteran was previously denied service connection for non-
Hodgkin's lymphoma by rating decision in April 2002.  
Correspondence received from the veteran in March 2005 
states, "[y]ou also denied me service-connection for my non-
hodgkins lymphoma.  [sic] because I am in remission.  It's 
like, because I am in remission I can't receive compensation, 
unless it is active again."  It is not clear from this 
statement whether the veteran desires to reopen his 
previously disallowed claim.  The Board notes that the issue 
of non-Hodgkin's lymphoma is not presently on appeal.  
Therefore, the proper course of action is to REFER it to the 
RO for appropriate action.  

The issues of entitlement to service connection for coronary 
artery disease, hypertension, peripheral vascular disease, 
and a skin disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 2002 rating decision denied the veteran's claim 
of entitlement to service connection for cardiac problems.  
The veteran was notified of his appellate rights, but did not 
file a notice of disagreement.

2.  Evidence received since the April 2002 rating decision 
relates to an unestablished fact necessary to substantiate 
the veteran's previously disallowed claim.


CONCLUSIONS OF LAW

1.  The previously disallowed claim of entitlement to service 
connection for cardiac problems is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1003 (2008).

2.  Evidence received since the April 2002 rating decision in 
connection with veteran's claim of entitlement to service 
connection for cardiac problems is new and material and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

In the present case, the veteran was not provided any notice 
in accordance with the VCAA with respect to his request to 
reopen his previously disallowed claim for service connection 
for cardiac problems.  However, for purposes of evaluating 
his request to reopen this claim, the Board notes that a 
lengthy discussion of whether there has been sufficient 
compliance with the VCAA is unnecessary as the Board is 
granting the veteran's request.  The absence of VCAA notice 
as to this issue is therefore nonprejudicial to the veteran.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (once 
an error is identified as to any of the four notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant).  Turning to VA's duty to 
assist the veteran in developing his claim, the Board finds 
no indication that any further development is needed for it 
to consider whether to reopen the veteran's claim for service 
connection for cardiac problems.  

Analysis

Generally, an unappealed RO denial is final.  However, the 
veteran may request that VA reopen his claim upon the receipt 
of 'new and material' evidence.  38 U.S.C.A. § 5108 (West 
2002).  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  Id.  See 
also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  
According to 38 C.F.R. § 3.156(a) (2008), 'new and material' 
evidence means existing evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  

The veteran was previously denied entitlement to service 
connection for cardiac problems by an RO rating decision 
dated in April 2002.  The basis for the denial was the lack 
of competent evidence linking the veteran's coronary artery 
disease (CAD), first diagnosed in August 1997, to his active 
duty service.  The evidence of record at the time of the 
April 2002 denial consisted of the veteran's service 
treatment records, VA treatment records for the year 1998, an 
Agent Orange Registry examination report dated April 27, 
1997, and private treatment records from Marquette General 
Hospital, Dr. Arnold, Dr. Jean, Dr. Johnson, and Dr. Dupuis.  

In September 2004, the veteran filed a claim for service 
connection for type II diabetes mellitus.  The veteran 
underwent VA examination for diabetes in October 2004; the 
examiner noted diagnoses of CAD, peripheral vascular disease, 
and hypertension, in addition to type II diabetes.  However, 
it was the examiner's opinion that these cardiovascular 
disabilities were "diagnosed well before his diabetes 
diagnosis was established."  By rating decision dated in 
December 2004, the RO granted service connection for type II 
diabetes mellitus.  It also reopened the veteran's claim for 
service connection for cardiac problems, but denied 
entitlement to service connection for CAD on its merits.  The 
RO cited the lack of competent evidence relating the 
veteran's coronary artery disease to his service-connected 
diabetes.  

Evidence associated with the claims folder since the April 
2002 rating decision consists of more statements from the 
veteran, new and duplicate VA treatment records dated April 
22, 1997, through December 2004, an October 2004 VA 
examination report, and statements from Dr. Dupuis dated in 
August 2004 and January 2005.  

Pertinent to the veteran's request to reopen his previously 
disallowed claim is a January 2005 statement from the 
veteran's treating physician, Dr. Dupuis.  Evidence of record 
at the time of the prior RO denial demonstrated that the 
veteran had first experienced coronary problems in August 
1997.  See, e.g., VA Outpatient Medicine Record dated 
December 14, 1998.  The January 2005 statement from Dr. 
Dupuis reflects his opinion that although the veteran's 
records do not show a diagnosis of type II diabetes until 
August 2004, the veteran's blood sugars were elevated as far 
back as August 1997, indicating an onset of diabetes at such 
time.  

It is not clear from the current record whether the veteran's 
August 1997 coronary problems are related to his elevated 
blood sugars in August 1997, and thereby related to his type 
II diabetes.  Nevertheless, the Board finds that the January 
2005 statement by Dr. Dupuis raises the reasonable 
possibility that the veteran's CAD may be related to his type 
II diabetes.  Therefore, the Board finds such evidence to be 
both new and material.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  As such, the claim for entitlement to 
service connection for CAD (claimed as cardiac problems), to 
include as secondary to type II diabetes mellitus, must be 
reopened for full review.  38 C.F.R. § 3.156(a).


ORDER

The issue of entitlement to service connection for CAD, to 
include as secondary to type II diabetes mellitus, is 
reopened, and to that extent, the claim is granted.


REMAND

I. Cardiovascular Disabilities

The veteran asserts that his cardiovascular problems, namely, 
CAD, peripheral vascular disease, and hypertension, are 
complications of his service-connected type II diabetes 
mellitus.  See Notice of Disagreement received March 3, 2005; 
VA Form 9 received April 1, 2005.  He was afforded a VA 
diabetes examination in October 2004; a negative opinion as 
to the etiology of the above disabilities was provided.  At 
the time of the October 2004 VA examination the record 
contained medical evidence showing that the veteran had been 
diagnosed with diabetes mellitus in 2004, after being 
diagnosed as having CAD, peripheral vascular disease, and 
hypertension.  In January 2005, the veteran submitted a 
letter from his treating physician, Dr. Dupuis, indicating 
that the veteran's medical records confirm diabetes as far 
back as August 1997.  The medical evidence indicates that the 
veteran's various cardiovascular problems had their onset no 
earlier than August 1997.  

Initially, the Board observes that the October 2004 VA 
examination report reflects that the veteran's claims file 
was not available for review in conjunction with the 
examination.  Additionally, while the examiner provided an 
opinion as to whether the veteran's cardiovascular 
disabilities were proximately due to his service-connected 
diabetes, the examiner did not, upon concluding that such 
disabilities were diagnosed prior to diabetes, consider 
whether CAD, peripheral vascular disease, and/or hypertension 
were aggravated by his service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. 
§ 3.310 (2008).

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Furthermore, once VA undertakes the effort to 
provide an examination when developing a service connection 
claim, even if not statutorily obligated to do so, VA must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).

The Board concludes that a new VA examination is needed with 
respect to the issues of service connection for CAD, 
peripheral vascular disease, and hypertension.  In this 
regard, the October 2004 VA examination was inadequate due to 
the lack of claims file review and failure to provide an 
opinion regarding aggravation.  Additionally, the veteran has 
presented new medical evidence since the October 2004 VA 
examination which speaks directly to the issue of when his 
type II diabetes mellitus was first shown by the medical 
evidence of record and suggests that diabetes may have 
preceded his cardiovascular disabilities.  

In order to aid the examiner in his/her review of the 
veteran's medical history, the Board finds that medical 
evidence relied upon by Dr. Dupuis in the January 2005 
medical statement should be obtained.  As such evidence is 
clearly relevant as to the onset of the veteran's type II 
diabetes mellitus in relation to his cardiovascular 
disabilities, the agency of original jurisdiction (AOJ) 
should contact the veteran and ask him to provide information 
sufficient to obtain these records.  

As discussed above, the VCAA enhanced VA's duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  It requires VA to 
notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim as well as VA's and the veteran's 
duties and responsibilities in developing a claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran has not received any VCAA notice with respect to 
the issues of service connection for CAD, peripheral vascular 
disease, and hypertension.  Accordingly, the Board concludes 
that these issues must be remanded for compliance with the 
required notice and duty to assist provisions because it 
would be potentially prejudicial to the veteran if the Board 
were to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  As the Board cannot rectify this procedural 
deficiency on its own, see Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), this matter must be remanded for further development.

II. Skin Disorder

The veteran has claimed entitlement to service connection for 
a "lower extremities rash" developed while in Vietnam.  See 
VA Form 21-4138 received September 14, 2004.  He asserts that 
this skin disorder is the result of exposure to Agent Orange 
while serving in Vietnam.  The record reflects that the 
veteran submitted a letter in October 1997 indicating that he 
has been treated by Dr. J. Villa; this letter was sent in 
response to an August 1997 letter from the RO requesting 
information regarding medical treatment for "bilateral sores 
on legs."  Thus, it appears these treatment records pertain 
to the veteran's current claim on appeal.  As such, it is 
necessary to obtain these records.  See 38 C.F.R. 
§ 3.159(c)(1) (2008).  The Board must therefore remand this 
appeal for further development.




Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter to the 
veteran, in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), 
specific to the claims for service 
connection for coronary artery disease, 
peripheral vascular disease, and 
hypertension, as secondary to type II 
diabetes mellitus.  The letter must: (i) 
advise him of the type of evidence needed 
to substantiate these claims; (ii) apprise 
him of the evidence he must submit; and 
(iii) apprise him of the evidence VA will 
obtain.  See also Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).

2.  Contact the veteran to obtain the names 
and addresses of all medical care providers 
who have treated him for his service-
connected disabilities as well as dates of 
treatment.  Such request should 
specifically ask for information regarding 
the following providers/facilities: Dr. 
Villa (treatment related to his lower 
extremity skin disorder) and Dr. Dupuis 
(all records dating back to 1997).  After 
securing the necessary release from the 
veteran, obtain these records.  All efforts 
to obtain such records, including any 
response from the facility/provider, should 
be documented in the claims file.

3.  After all outstanding evidence, 
including treatment records, have been 
identified and associated with the claims 
file, schedule the veteran for a VA 
diabetes mellitus examination.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the examination report should 
reflect that the claims folder was 
reviewed in connection with the 
examination.  After reviewing the entire 
record, examining the veteran, and 
performing any medically indicated 
testing, the examiner should:

    (a) Specify the nature of any 
cardiovascular disability, including 
coronary artery disease (CAD), bilateral 
peripheral vascular disease, and 
hypertension, providing diagnosis(es) for 
all identified disabilities.  

    (b) Provide an opinion as to the onset 
of the veteran's type II diabetes 
mellitus.  The examiner should 
specifically consider/address the January 
2005 letter from the veteran's treating 
physician, Dr. Dupuis, indicating that 
type II diabetes began in August 1997.

    (c) Then, the examiner should provide 
an opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that any of the 
veteran's cardiovascular disabilities, 
including CAD, peripheral vascular 
disease, or hypertension, are proximately 
due to (caused by) or aggravated 
(chronically worsened) by the veteran's 
service-connected type II diabetes 
mellitus.  

A detailed rationale should be provided 
for all opinions.  If it cannot be 
determined whether the veteran's diabetes 
mellitus caused or aggravated any current 
cardiovascular disability on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


